  Case 3:18-cv-00154-N Document 211 Filed 07/03/19               Page 1 of 2 PageID 8702


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


  SHANNON DAVES, et al.,                         §
                                                 §
          Plaintiffs,                            §
  v.                                             §
                                                 §                    CASE NO. 3:18-cv-00154
  DALLAS COUNTY, TEXAS, et al.,                  §
                                                 §
          Defendants.                            §




                                NOTICE OF APPEARANCE


         PLEASE TAKE NOTICE that Jeffrey M. Tillotson files this Notice of Appearance for

Defendants Brandon Birmingham and Tina Yoo Clinton in the above-styled and numbered

cause of action. Please direct all correspondence and other communications to the address

below:

         Jeffrey M. Tillotson
         Texas Bar No. 20039200
         TILLOTSON LAW
         1807 Ross Avenue, Suite 325
         Dallas, Texas 75201
         (214) 382-3041 Telephone
         (214) 292-6564 Facsimile
         Email: jtillotson@tillotsonlaw.com
 Case 3:18-cv-00154-N Document 211 Filed 07/03/19                Page 2 of 2 PageID 8703


DATED: July 3, 2019                         Respectfully submitted,



                                              /s/ Jeffrey M. Tillotson
                                            Jeffrey M. Tillotson
                                            Texas Bar No. 20039200
                                            jtillotson@tillotsonlaw.com
                                            TILLOTSON LAW
                                            1807 Ross Avenue, Suite 325
                                            Dallas, Texas 75201
                                            (214) 382-3041 Telephone
                                            (214) 292-6564 Facsimile

                                            ATTORNEYS FOR DEFENDANTS
                                            BRANDON BIRMINGHAM AND
                                            TINA YOO CLINTON

                               CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing was served upon all
 counsel herein by ECF on July 3, 2019.


                                            _/s/ Jeffrey M. Tillotson._________________
                                            Jeffrey M. Tillotson




                                               2
